Case: 16-16445    Date Filed: 04/27/2017     Page: 1 of 9


                                                                 [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 16-16445
                              Non-Argument Calendar
                            ________________________

                         D.C. Docket No. 7:15-cv-00858-LSC

LASHONJA GIBBS,

                                                      Plaintiff - Appellant,

versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                      Defendant - Appellee.

                            ________________________

                     Appeal from the United States District Court
                        for the Northern District of Alabama
                            ________________________

                                   (April 27, 2017)

Before TJOFLAT, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

         Lashonja Gibbs appeals the district court’s affirmance of an Administrative

Law Judge’s (“ALJ”) denial of her application for social security income, pursuant

to 42 U.S.C. §§ 405(g), 1383(c)(3). On appeal, Gibbs argues that: (1) substantial
               Case: 16-16445     Date Filed: 04/27/2017    Page: 2 of 9


evidence does not support the ALJ’s determination that she does not meet Listing

12.05(C), the listing for intellectual disability; and (2) the district court applied the

wrong standard to review the ALJ’s decision. After thorough review, we affirm.

      We review the Commissioner’s decision to assess whether it is supported by

substantial evidence and whether proper legal standards were applied. Jones v.

Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). Substantial evidence is more than a

scintilla and is the relevant evidence a reasonable person would accept as adequate

to support a conclusion. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

(11th Cir. 2004). Even if the evidence preponderates against the ALJ’s findings,

we must affirm if the ALJ’s decision is supported by substantial evidence. Id. at

1158-59. We may not reweigh the evidence or substitute our judgment for that of

the Commissioner. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005).

      The Social Security Regulations outline a five-step sequential process that is

used to analyze whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(4). At

step one, the claimant must show she is not currently engaged in substantial gainful

activity. Id. § 404.1520(a)(4)(i), (b); Jones, 190 F.3d at 1228. Next, she must

show she has a severe impairment or combination of impairments. 20 C.F.R. §

404.1520(a)(4)(ii), (c); Jones, 190 F.3d at 1228. At step three, she must attempt to

show the impairment meets or equals the criteria contained in a Listing of

Impairments. 20 C.F.R. § 404.1520(a)(4)(iii), (d); Jones, 190 F.3d at 1228. If she


                                           2
              Case: 16-16445     Date Filed: 04/27/2017   Page: 3 of 9


cannot meet or equal the criteria, she must show she has an impairment preventing

her from performing her past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv), (e),

(f); Jones, 190 F.3d at 1228. If she establishes she cannot perform her past

relevant work due to a severe impairment, the burden shifts to the Commissioner to

show that significant numbers of jobs exist in the national economy that the

claimant can perform. 20 C.F.R. § 404.1520(a)(4)(v), (g); Jones, 190 F.3d at 1228.

      Here, Gibbs claims she established, at Step 3 of the sequential process, that

she had an impairment that met the criteria in Listing 12.05(C) of the Listings of

Impairments. 20 C.F.R. § 404.1520(a)(4)(iii), (d). At Step 3, the claimant has the

burden of proving that an impairment meets or equals a listed impairment. Barron

v. Sullivan, 924 F.2d 227, 229 (11th Cir. 1991). To “meet” a Listing, a claimant

must have a diagnosis included in the Listings and must provide medical reports

documenting that the conditions meet the Listing’s specific criteria. Wilson v.

Barnhart, 284 F.3d 1219, 1224 (11th Cir. 2002). A diagnosis alone is insufficient

to establish that a claimant “meets” a Listing. 20 C.F.R. § 416.925(d).

      At the time of the ALJ’s ruling, Listing 12.05’s applicable version contained

an introductory paragraph with a diagnostic description for “intellectual disability.”

20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00(A) (2015). An impairment meeting the

Listing’s requirements had to satisfy the diagnostic description in the introductory




                                          3
              Case: 16-16445     Date Filed: 04/27/2017     Page: 4 of 9


paragraph, as well as one of the four sets of criteria (in paragraphs A through D)

described in § 12.05. Id. Listing 12.05, “intellectual disability,” provided:

      Intellectual disability refers to significantly subaverage general
      intellectual functioning with deficits in adaptive functioning initially
      manifested during the developmental period; i.e., the evidence
      demonstrates or supports onset of the impairment before age 22.

      The required level of severity for this disorder is met when the
      requirements in A, B, C, or D are satisfied.

      A. Mental incapacity evidenced by dependence upon others for
      personal needs (e.g., toileting, eating, dressing, or bathing) and
      inability to follow directions, such that the use of standardized
      measures of intellectual functioning is precluded; or

      B. A valid verbal, performance, or full scale IQ of 59 or less; or

      C. A valid verbal, performance, or full scale IQ of 60 through 70 and
      a physical or other mental impairment imposing an additional and
      significant work-related limitation of function; or

      D. A valid verbal, performance, or full scale IQ of 60 through 70,
      resulting in at least two of the following:

             1. Marked restriction of activities of daily living; or

             2. Marked difficulties in maintaining social functioning; or

             3. Marked difficulties in maintaining concentration, persistence,
             or pace; or

             4. Repeated episodes of decompensation, each of extended
             duration.

Id. § 12.05 (2015) (emphasis added). The Administration has not specifically

defined “deficits in adaptive functioning.”       See id. §§ 12.00, 12.05 (2015).

However, according to the Diagnostic and Statistical Manual of Mental Disorders
                                           4
              Case: 16-16445     Date Filed: 04/27/2017   Page: 5 of 9


(“DSM-V”), adaptive functioning refers “to how well a person meets standards of

personal independence and social responsibility, in comparison to others of similar

age and sociocultural background.        Adaptive functioning involves adaptive

reasoning in three domains: conceptual, social, and practical.” Am. Psychiatric

Ass’n, Diagnostic and Statistical Manual of Mental Disorders 37 (5th ed. 2013).

      Relevant here, Listing 12.05(C) requires: (1) evidence of a valid verbal,

performance, or full scale IQ of 60 through 70; and (2) evidence of a physical or

other mental impairment imposing an additional and significant work-related

limitation of function. 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.05(C) (2015). A

claimant typically meets the criteria for presumptive disability under § 12.05(C) if

she presents a valid IQ score of 60 to 70 inclusive, and evidence of an additional

mental or physical impairment with more than minimal effect on her ability to

perform basic work activities. Lowery v. Sullivan, 979 F.2d 835, 837 (11th Cir.

1992). Nevertheless, an ALJ is permitted to find the results of an IQ test to be

incredible -- and, thus, that Listing 12.05(C) is not satisfied -- if the IQ score is

inconsistent with other evidence about the claimant’s daily activities and behavior.

See Popp v. Heckler, 779 F.2d 1497, 1499-1500 (11th Cir. 1986) (rejecting a §

12.05(C) mental retardation claim where an IQ score of 69 was inconsistent with

other evidence and there was good reason to believe that the claimant exaggerated




                                         5
              Case: 16-16445     Date Filed: 04/27/2017   Page: 6 of 9


his problems). An ALJ “may reject any medical opinion if the evidence supports a

contrary finding.” Sharfarz v. Bowen, 825 F.2d 278, 280 (11th Cir. 1987).

      In this case, substantial evidence supports the ALJ’s decision that Gibbs

does not meet Listing 12.05(C) because she lacks the requisite deficits in adaptive

functioning. See Crawford, 363 F.3d at 1158. Importantly, the evidence indicates

that Gibbs was generally able to cope with common life demands and meet

standards of personal independence. DSM-V at 37. Among other things, it shows

that Gibbs lived alone at times, and, though her mother helped, Gibbs cared for her

daughter. Gibbs was able to do her own laundry, slowly clean her home, and cook

simple meals. She had her driver’s license and was able to drive. Gibbs admitted

that she could handle her own money and pay bills. Additionally, although her

friend said Gibbs was a slow shopper, Gibbs was able to shop. Gibbs also offered

that she went to church, and would sometimes travel with her church to volunteer

at places such as nursing homes. In her special education program, Gibbs received

several passing grades in the ninth and tenth grade.

      Gibbs claims that the ALJ failed to correctly interpret the meaning of

intellectual disability and deficits in adaptive functioning, since she repeated both

first and sixth grade, she did not complete high school, her work history was

sporadic, and her ability to cook, live by herself, and care for her daughter was

extremely limited. We disagree. To begin with, it is not enough for Gibbs to show


                                          6
              Case: 16-16445     Date Filed: 04/27/2017   Page: 7 of 9


that she meets the criteria for a diagnosis of intellectual disability under the DSM-

V and mild mental retardation under the DSM-IV; rather, for her impairment to

satisfy a listing, she must meet the Listing’s criteria. See 20 C.F.R. § 416.925(d).

Here, the criteria include: (1) evidence of a valid verbal, performance, or full scale

IQ of 60 through 70, and (2) evidence of a physical or other mental impairment

imposing an additional and significant work-related limitation of function. 20

C.F.R. Pt. 404, Subpt. P, App. 1 § 12.05(C) (2015).

      As for Gibbs’s claim that the ALJ ignored her school records -- which

indicated that she received poor grades, did not complete high school, and was in a

special education program -- the ALJ was aware of this information. As the record

shows, the ALJ expressly noted that Gibbs had reported to Dr. Jan Boggs during a

psychological examination that she had quit school in the eleventh grade and

received special education services.

      Nor are we convinced by Gibbs’s argument that the ALJ misrepresented

evidence by overstating her abilities based on the fact that she could cook, care for

her daughter, shop, and handle her money. To the contrary, the ALJ was simply

referencing facts taken from the record. Gibbs claims these facts are undercut by

her limitations, given the simplicity of the meals she prepares, the fact that she had

to take the driver’s exam three times to pass, and the fact that she had never had a

checking account.    But Gibbs essentially is asking this Court to reweigh the


                                          7
              Case: 16-16445     Date Filed: 04/27/2017   Page: 8 of 9


evidence and substitute its judgment for that of the ALJ, which is not the standard

we are obliged to follow when reviewing the ALJ’s determination. See Dyer, 395

at 1210. Indeed, even if this evidence were to preponderate against the ALJ’s

findings, we would nevertheless be required to affirm, since substantial evidence

supports the finding. See Crawford, 363 F.3d at 1158-59.

      Substantial evidence also supports the ALJ’s decision to assign little weight

to the opinion of Dr. Donald Blanton, the consultant Gibbs’s attorney retained.

See id. at 1158. As the ALJ noted, the evidence in the record, including Dr.

Blanton’s own report, indicated that Gibbs could largely function in her daily life

activities. Furthermore, Dr. Boggs was unable to accurately diagnose Gibbs based

on “obvious” malingering, casting doubt on the credibility and validity of Dr.

Blanton’s IQ testing. See Popp, 779 F.2d at 1499-1500. In fact, none of the

healthcare providers who saw Gibbs regularly, such as Dr. Gary Walton and the

staff at West Alabama Mental Health, diagnosed Gibbs with mild mental

retardation. Thus, because substantial evidence supports the ALJ’s findings, we

are compelled to affirm.

      We are also unpersuaded by Gibbs’s challenge to the district court’s

decision. For starters, our analysis in Social Security cases generally focuses on

the ALJ’s decision, not that of the district court. See Crawford, 363 F.3d at 1158.

In any event, the district court did not apply the wrong standard in determining that


                                         8
              Case: 16-16445     Date Filed: 04/27/2017   Page: 9 of 9


substantial evidence supported the ALJ’s determination.            Gibbs points to the

court’s statement that Gibbs’s reliance on certain evidence in the record was

irrelevant. However, this statement was made in the context of explaining the

substantial evidence standard. The district court correctly noted that, so long as

substantial evidence supported the ALJ’s determination, it must be affirmed even if

other evidence in the record preponderated against it. Accordingly, the district

court did not err in affirming the ALJ’s denial of SSI benefits.

      AFFIRMED.




                                          9